     Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.1 Page 1 of 9




 1   RICHARD E. ZUCKERMAN
     Principal Deputy Acting Assistant Attorney General
 2
     NITHYA SENRA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 5   Phone: (202) 307-6570
     Fax: (202) 307-0054
 6   Nithya.Senra@usdoj.gov

 7   ADAM L. BRAVERMAN
     United States Attorney
 8   Of Counsel

 9   Attorneys for Plaintiff

10                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,
12                                                 Case No. '18CV2292 CAB BGS
                Plaintiff,
13                                                 COMPLAINT
                v.
14
      M. KHALID SAFI
15
                Defendant.
16
17         Plaintiff, the United States of America (“United States”), through its

18   undersigned counsel, alleges the following:

19                                      Introduction

20         1.     This is a timely civil action brought by the United States with the

21   authorization of the Secretary of the Treasury (31 U.S.C. § 3711(g)(4)(C)) and at

22   the direction of the Attorney General of the United States. The United States brings

23   this timely action to collect from defendant an outstanding civil penalty assessment

24   (31 U.S.C. § 5321(a)(5)), commonly known as an FBAR penalty, which was

25   COMPLAINT                              1
      Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.2 Page 2 of 9




 1   assessed against the defendant, for his failure to timely report his financial interest
 2   in, and/or his signatory authority over, a foreign financial account for the 2008

 3   calendar year, as required by 31 U.S.C. § 5314 and its implementing regulations,
 4   as well as all associated penalties and interest, having a total balance due to the
 5   United States of America of $106,789.03 as of September 22, 2017.

 6           2.    Additionally, the United States is entitled to proceed under the Federal
 7   Debt Collection Practices Act (28 U.S.C. § 3001 et seq.) to collect any judgment it
 8   obtains in this case, including the use of all appropriate pre-judgment remedies,

 9   post-judgment remedies, and the additional surcharge as authorized by 28 U.S.C. §
10   3011.
11                                           Defendant

12           3.    Defendant M. Khalid Safi a/k/a Khalid Safi a/k/a Mohammad Khalid
13   Safi a/k/a Khalid M. Safi, (hereinafter “Mr. Safi” or “Defendant”) is a resident of
14   Poway, California, and resided in Poway at the time the events that gave rise to the
15   civil penalties at issue in this action took place. Defendant is a U.S. citizen, and
16   has been a U.S. citizen at all times relevant to the assessment of the outstanding
17   liabilities at issue in this action.
18                                    Jurisdiction and Venue
19           4.    Jurisdiction over this action is conferred upon this district court by 28
20   U.S.C. §§ 1331, 1345, and 1355.
21           5.    Venue is proper under 28 U.S.C. §§ 1395(a) and 1391(c)(1), or
22   alternatively under 28 U.S.C. §§ 1391(b)(1) or 1391(b)(2), because Defendant
23   resides in this district and a substantial part of the events or omissions giving rise

24   to the civil penalties (i.e. claim) occurred in this judicial district.
25   COMPLAINT                                 2
     Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.3 Page 3 of 9




 1                               Legal Authority for FBAR Penalty
 2         6.     31 U.S.C. § 5314 authorizes the Secretary of the Treasury to require

 3   United States citizens to report certain transactions with foreign financial agencies.
 4   Under the statute’s implementing regulations, “[e]ach United States person having
 5   a financial interest in, or signature authority over, a bank, securities, or other

 6   financial account in a foreign country shall report such relationship” to the Internal
 7   Revenue Service (“IRS”) for each year in which such relationship exists. 31 C.F.R.
 8   § 1010.350(a).

 9         7.     To fulfill this requirement, a person must file a Form TD F 90-22.1,
10   “Report of Foreign Bank and Financial Accounts,” commonly known as an
11   “FBAR.” For the calendar years at issue, an FBAR was due by June 30 “of each

12   calendar year with respect to foreign financial accounts exceeding $10,000
13   maintained during the previous calendar year.” 31 C.F.R. § 1010.306(c).
14                Defendant’s Foreign Bank or Other Financial Accounts
15         8.     In 1977, Mr. Safi opened an account in his own name with
16   Commerzbank (“CZB”), a bank located in Germany, having an account number
17   ending in -8700 (“the CZB Account”).
18         9.     The FBAR penalty assessments at issue in this action relate to Mr.
19   Safi’s willful failure to timely report the existence of the CZB Account.
20         10.    The CZB Account continued in existence until at least December
21   2009, and Mr. Safi was the sole owner and beneficiary of the CZB Account during
22   all periods relevant to this action.
23         11.    Mr. Safi exercised regular control over the CZB Account and actively

24   took steps designed to conceal the CZB Account from the IRS.
25   COMPLAINT                                3
     Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.4 Page 4 of 9




 1         12.    In 1979 or 1980, Mr. Safi also opened an account in Switzerland at
 2   UBS AG (formerly Swiss Bank Corp.), account number ending in -2955 (“the

 3   UBS account”), to which he had a beneficial interest through 2008, when the UBS
 4   account was closed and the funds were ultimately transferred to the CZB Account.
 5         13.    In 2004, Mr. Safi opened a second account at UBS AG in the name of

 6   a foreign corporation that he solely controlled, Rasner Holdings and Financial SA,
 7   account number ending in -0192 (“the Rasner account”). Most of the funds
 8   transferred into the Rasner account originated from the UBS account. The Rasner

 9   account was closed in 2008.
10         14.    After closing the UBS account and the Rasner account and depositing
11   those funds into the CZB Account, Mr. Safi began transferring funds from the CZB

12   Account to his Bank of America account in the United States.
13                           Defendant’s Tax and FBAR Filings
14         15.    Mr. Safi concealed the income from the CZB Account, the UBS
15   account, and the Rasner account, in tax returns filed jointly with his wife from
16   1999 through 2007. Mr. Safi did not inform his tax return preparer, for the 1999
17   through 2007 calendar years of the existence of these accounts at any time prior to
18   the preparation of each tax return.
19         16.     On Schedule B, Interest and Ordinary Dividends to Form 1040, Mr.
20   Safi did not check the box (i.e. indicate “Yes”) regarding control of a foreign
21   account for the 1999 through 2007 calendar years.
22         17.    During the years 2000 through 2004, Mr. Safi reported that his
23   occupation was a securities trader, or day trader in securities.

24
25   COMPLAINT                               4
     Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.5 Page 5 of 9




 1         18.    In 2009, Mr. Safi timely filed an FBAR for the 2008 calendar year,
 2   Mr. Safi’s original 2008 FBAR only disclosed the UBS account. Mr. Safi

 3   concealed his ownership of the CZB Account and the Rasner account, by not
 4   disclosing those two accounts on his original 2008 FBAR.
 5         19.    Mr. Safi participated in the IRS 2009 Offshore Voluntary Disclosure

 6   Program (OVDP). In his 2009 OVDP application materials, Mr. Safi concealed his
 7   ownership of the CZB Account and the Rasner account, and only disclosed the
 8   existence of the UBS account.

 9         20.    Mr. Safi did not inform his accountants of the CZB Account prior to
10   the preparation of his original 2008 FBAR filing.
11         21.    In October 2010, Mr. Safi’s tax return preparer sent Mr. Safi an email

12   stating that the return preparer believed the CZB Account was recently opened, and
13   that the return preparer would assume that all capital gains related to the CZB
14   Account were short-term, unless he was told otherwise. In his response, Mr. Safi
15   did not correct the return preparer’s false assumption, and failed to inform the
16   return preparer that the CZB Account had actually been open since 1977.
17         22.    As part of the 2009 OVDP, Mr. Safi was required to file Forms TD-F
18   90-22.1, Report of Foreign Bank and Financial Accounts (“FBAR”) reporting his
19   interest in the UBS account, the Rasner account and the CZB Account.
20         23.    As part of his participation in the 2009 OVDP, Mr. Safi filed his first
21   amended FBAR for the 2008 calendar year, dated June 28, 2011, amending the
22   account value reported of the UBS Account for the 2008 calendar year, but did not
23   report the existence of the CZB Account on his first amended FBAR for the 2008

24   calendar year.
25   COMPLAINT                              5
     Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.6 Page 6 of 9




 1         24.    Mr. Safi ultimately opted out of the 2009 OVDP in 2012. During an
 2   IRS examination that occurred after Mr. Safi opted out of the 2009 OVDP, Mr.

 3   Safi continued to provide incomplete responses to IRS requests regarding his
 4   foreign accounts, and continued to omit information relating to the CZB Account
 5   in response to document requests.

 6         25.    In 2014, Mr. Safi filed a second amended FBAR for the 2008 calendar
 7   year that reported his interest in the CZB Account.
 8         26.    For the tax years 2003 through 2010, Mr. Safi failed to report

 9   $503,049 of income on his federal income tax returns related to income earned
10   from his foreign financial accounts (i.e. the UBS account, the Rasner Account and
11   the CZB Account). Mr. Safi agreed to the assessment of 26 U.S.C. § 6653(a) civil

12   fraud penalty relating to the 2008 tax year due to his failure to report income
13   related to these foreign financial accounts and his attempts to conceal the Rasner
14   account and CZB Account.
15        Claim for Relief: Judgment for Civil Penalty (31 U.S.C. § 5321(a)(5))
16         Liability for the Civil Penalty
17         27.    During the 2008 calendar year, Mr. Safi was a United States citizen,
18   resided within the United States, or was otherwise subject to the jurisdiction of the
19   United States within the meaning of 31 C.F.R. § 1010.350(b).
20         28.    During the 2008 calendar year, Mr. Safi had signatory authority over
21   the CZB Account, within the meaning of 31 C.F.R. § 1010.350(f).
22         29.    During the 2008 calendar year, Mr. Safi had a financial interest in the
23   accounts described in the CZB Account, within the meaning of 31 C.F.R.

24   § 1010.350(e).
25   COMPLAINT                               6
     Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.7 Page 7 of 9




 1         30.    The CZB Account was a bank account (31 C.F.R. § 1010.350(c)(1))
 2   and/or securities account (31 C.F.R. § 1010.350(c)(2)) in a foreign country.

 3         31.    During the 2008 calendar year, the aggregate balance of the UBS
 4   account, the CZB Account and the Rasner account exceeded $10,000 in U.S.
 5   currency at a point in time during the calendar year.

 6         32.    Mr. Safi failed to file an FBAR reporting his interest in the CZB
 7   Account with regard to the 2008 calendar year, by the applicable deadline, as
 8   required by 31 U.S.C. § 5314 and 31 C.F.R. § 1010.306(c).

 9         33.    The failure of Mr. Safi to timely file an FBAR disclosing his
10   reportable interest in the CZB Account with regard to the 2008 calendar year was
11   willful within the meaning of 31 U.S.C. § 5321(a)(5).

12   Assessment and Collection of the Civil Penalties
13         34.    On December 3, 2014, Mr. Safi consented to extend the time to assess
14   civil penalties provided by 31 U.S.C. § 5321 with respect to the 2008 calendar year
15   to June 30, 2016.
16         35.    On May 29, 2015, Mr. Safi consented to an additional extension of
17   time to assess civil penalties provided by 31 U.S.C. § 5321 with respect to the
18   2008 calendar year to December 31, 2016.
19         36.    On October 3, 2016, pursuant to 31 U.S.C. § 5321(a)(5), a duly
20   authorized delegate of the Secretary of the Treasury of the United States of
21   America timely assessed a civil penalty against Mr. Safi, in the amount of
22   $100,000.00, due to the willful failure of Mr. Safi to disclose the CZB Account to
23   the IRS (“FBAR Penalty”) for the 2008 calendar year.

24
25   COMPLAINT                              7
     Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.8 Page 8 of 9




 1           37.   The FBAR Penalty was assessed pursuant to 31 U.S.C.
 2   § 5321(a)(5)(C), due to Mr. Safi’s willful failure to timely disclose the CZB

 3   Account, which imposes a penalty not to exceed the greater of $100,000 or 50
 4   percent of the balance in the account at the time of the violation.
 5           38.   A delegate of the Secretary of Treasury sent Mr. Safi a notice of the

 6   assessment of the FBAR Penalty, which totaled $100,000.00, and demand for
 7   payment.
 8           39.   The United States is entitled to recover and collect the $100,000.00 in

 9   assessed but unpaid FBAR penalties from Mr. Safi.
10           40.   In addition, pursuant to 31 U.S.C. § 3717(a)(1), the United States is
11   entitled to recover prejudgment interest accrued on Mr. Safi’s unpaid FBAR

12   Penalty. The accrued, but unpaid, interest was $969.86 as of September 22, 2017.
13           41.   In addition, pursuant to 31 U.S.C. § 3717(e)(2), Mr. Safi owes late-
14   payment penalties for his failure to pay a lawful debt owed to the United States.
15   The accrued, but unpaid, late-payment penalty was $5,819.17 as of September 22,
16   2017.
17           42.   In addition, pursuant to 31 U.S.C. § 3717(e)(1), the United States is
18   entitled to recover charges assessed against Mr. Safi to cover collection-related
19   costs of processing and handling his outstanding FBAR liabilities.
20           43.   Mr. Safi is liable to the United States for the FBAR Penalty, as well as
21   associated late-payment penalties and interest, in the total amount of $106,789.03,
22   as of September 22, 2017, plus statutory accruals from that date, less any
23   payments, until the liability is paid in full.

24
25   COMPLAINT                                 8
     Case 3:18-cv-02292-CAB-BGS Document 1 Filed 10/03/18 PageID.9 Page 9 of 9




 1         44.       This is a timely Complaint to collect the assessed but yet unpaid
 2   FBAR Penalty, and the associated penalties and interest, and the United States is

 3   entitled to a judgment against Mr. Safi for the assessed but yet uncollected FBAR
 4   Penalty, together with late-payment penalties, interest, and any collection-related
 5   costs that have accrued since the October 3, 2016, assessment date of the FBAR

 6   penalties.
 7   WHEREFORE, Plaintiff, the United States of America, demands that this Court:
 8                A. Enter judgment in favor of the plaintiff United States of America and

 9                   against defendant M. Khalid Safi, for the FBAR Penalty assessed
10                   against Mr. Safi with regard to the 2008 calendar year, as well as
11                   associated penalties and interest, in the total amount of $106,789.03 as

12                   of September 22, 2017, plus statutory accruals from that date until
13                   fully paid; and
14                B. Award the United States of America its costs, and such other further
15                   relief as the Court deems just and proper.
16   Dated: October 3, 2018
17                                             Respectfully submitted,

18                                             RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General
19                                             /s/ Nithya Senra
                                               NITHYA SENRA, CA SBN 291803
20                                             Trial Attorney, Tax Division
                                               U.S. Department of Justice
21                                             P.O. Box 683, Ben Franklin Station
                                               Washington, D.C. 20044
                                               Phone: (202) 307-6570
22                                             Fax: (202) 307-0054
                                               Nithya.Senra@usdoj.gov
23
                                               ADAM L. BRAVERMAN
24                                             United States Attorney
                                               Of Counsel
25   COMPLAINT                                 9
                 Case 3:18-cv-02292-CAB-BGS Document 1-1 Filed 10/03/18 PageID.10 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    M. Khalid Safi

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              San Diego
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Nithya Senra, Trial Attorney, U.S. Dept. of Justice, Tax Division
P.O. Box 683, Ben Franklin Station, Washington, D.C. 20044                                                                                                      '18CV2292 CAB BGS
(202) 307-6570

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           31 USC 5314, 5321
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to collect civil penalties for failure to file FBARs
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         106,789.03                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/03/2018                                                              /s/ Nithya Senra
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
